Citation Nr: 0525580	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for thoracic outlet 
syndrome.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for tendonitis of 
bilateral elbows.

6.  Entitlement to service connection for bilateral knee 
disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

10.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).

11.  Entitlement to service connection for reflex sympathetic 
dystrophy.

12.  Entitlement to service connection for breathing 
problems, chest pain and tightness, to include as due to 
undiagnosed illness.

13.  Entitlement to service connection for a stomach 
disorder, to include as due to undiagnosed illness.

14.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

15.  Entitlement to special monthly compensation on the basis 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1991.  Service in Southwest Asia is confirmed by his Form DD 
214.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In July 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Although the veteran initially requested a hearing at the 
Central Office, in correspondence received in June 2002, he 
later advised that he would be unable to attend the hearing.  

During the course of the appeal, a January 2005 rating 
decision granted service connection for depression as 
secondary to the veteran's service-connected PTSD.  
Therefore, the issue is no longer for appellate 
consideration.  

The issues of entitlement to service connection for CFS and a 
stomach disorder, as well as entitlement to TDIU and SMC are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's current 
cervical spine disability is not etiologically linked to his 
service or any incident therein; nor does the evidence 
indicate that the onset of such disability within one year of 
his discharge from service.

2.  The evidence of record shows that the veteran does not 
currently have a low back disability.

3.  The evidence of record shows that the veteran does not 
currently have a disability manifested by thoracic outlet 
syndrome.

4.  The evidence of record shows that the veteran does not 
currently have a right hand disability.

5.  The evidence of record shows that the veteran does not 
currently have bilateral elbow tendonitis.

6.  The evidence of record shows that the veteran does not 
currently have a bilateral knee disability.

7.  The evidence of record shows that the veteran does not 
currently have a disability manifested by left ear hearing 
loss.

8.  The evidence of record shows that the veteran's current 
right ear hearing loss is not etiologically linked to his 
service or any incident therein; nor does the evidence 
indicate that the onset of such disability within one year of 
the veteran's discharge from service.

9.  The evidence of record shows that the veteran's current 
tinnitus is not etiologically linked to his service or any 
incident therein.

10.  The evidence of record shows that the veteran's current 
CTS is not etiologically linked to his service or any 
incident therein.

11.  The evidence of record shows that the veteran does not 
currently have a disability manifested by reflux sympathetic 
dystrophy.

12.  The evidence of record shows that the veteran does not 
currently have a respiratory disorder, to include breathing 
difficulty, chest pain and tightness.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Thoracic outlet syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

4.  A right hand disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  Tendonitis of the bilateral elbows was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

6.  Bilateral knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active military service; and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).

8.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

9.  CTS was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

10.  Reflex sympathetic dystrophy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

11.  Breathing problems, chest pain and tightness, including 
due to an undiagnosed illness, was not incurred in or 
aggravated by active military service; nor may it be presumed 
to have been so incurred therein.  38 U.S.C.A §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.303, 3.306, 3.317, 3.326 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 1999 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in July 1999 and supplemental statements of the case in 
October 2001, March 2002 and January 2005, which notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In October 2001, after the March 1999 rating decision, VA 
provided the veteran with adequate notice regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  
While the notice provided to the veteran in October 2001, was 
not given prior to the RO adjudication of the relevant claims 
in March 1999, the notice was provided by the RO prior to 
certification of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection in the October 2001 notice and the 
July 1999 statement of the case, as well as what information 
and evidence must be submitted by the veteran in the October 
2001 letter, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  In this respect, 
the Board notes that the October 2001 letter informed the 
veteran that he could tell VA about any additional 
information or evidence he wanted VA to obtain and the letter 
advised him that VA would make reasonable efforts to help him 
get evidence necessary to support his claims.  Although the 
letter did not specifically state the veteran could submit 
any evidence in his possession, it did state that he could 
provide VA with appropriate information to obtain evidence.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records and private treatment records, as 
well as VA treatment records and compensation examination 
reports and records from the Social Security Administration.  
Further, efforts to obtain the veteran's service medical 
records have produced no results.  Where, as here, the 
service medical records are presumed lost, through no fault 
of the veteran, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that 
all efforts to obtain the service medical records have been 
made and have been fruitless, the documentation of responses 
to the searches has met the heightened standard for searches 
for evidence known to have been in the government's 
possession.  The RO contacted the veteran by letters dated in 
September 1995 and April 1997, advising him that his service 
medical records were unavailable and asked him to provide any 
available service medical records he might possess.  In 
October 1995, the veteran advised that his service medical 
records had been lost and that he did not have any in his 
possession.  In the July 1999 statement of the case, the 
veteran was again notified that his service medical records 
were unavailable.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 




Factual Background

The veteran's June 1986 enlistment examination shows that the 
only clinical abnormality noted at the time was asymptomatic 
pes planus with moderate pronation.  There were no available 
subsequent service medical records. 

December 1993 private hospital records, indicate the veteran 
was treated for neck and right shoulder pain following a 
work-related injury.  The diagnosis was cervical strain.

VA treatment records, dating from April 1993 to March 1996, 
show the veteran was seen in May 1993 after hitting his right 
thumb with a hammer.  The impression was status post right 
thumb contusion.  He was again seen in July 1993 for 
complaints of an infection in his right middle finger since 
his return from the Gulf War.  The impression was superficial 
abscess versus herpes.  In February 1994, he complained of 
nausea and vomiting with body aches and was diagnosed with 
gastroenteritis.  

A March 1996 VA Persian Gulf Registry examination report 
shows that the veteran complained of bad joint pain of 1 1/2 to 
2-years' duration with a gradual onset.  He also complained 
of back pain and a burning feeling in his epigastrium of 3 
months' duration.  He gave a history of decreased hearing in 
the right ear, dyspnea with loading of the dishwasher and 
tightness in the anterior chest with dyspnea.  He reported 
being unemployed because of body aches and experiencing 
hypersomnolence and episodic diarrhea.  He reported having 
pinched a nerve in his neck in December 1993.  

Physical examination revealed that the veteran had a healthy 
appearance.  Examination of his ears was normal.  His chest 
and lungs were clear, and examination of his back was normal.  
Examination of his extremities revealed no evidence of edema, 
swelling, redness or tenderness.  He had several pinpoint 
warty-like lesions on his hands.  The relevant impression 
included questionable arthralgias, headaches, acid 
indigestion and questionable hypersomnolence.  

Private treatment records from N. F. Greenhouse, M.D., dating 
from October 1995 to February 1997, show that in April 1996 
the veteran initially complained of shoulder and arm pain 
with weakness in his arms and of joint swelling.  He also 
complained of facial pain and severe hand paresthesias, hand 
lesions and hypersomnolence.  He was diagnosed with acute 
bilateral thoracic outlet syndrome, acute tendonitis in the 
bilateral elbows, acute CTS, acute neurotoxicity, 
hypersomnolence and back pain.  An August 1996 treatment 
record shows that he was again diagnosed with acute 
neurotoxicity, as well as reflux sympathetic dystrophy in the 
arms and legs and Desert Storm Syndrome.  In a May 1996 
letter, Dr. Greenhouse stated that the veteran was 100 
percent disabled and unable to work because of thoracic 
outlet syndrome, back pain, bilateral tendonitis of the 
elbows, CTS and hypersomnolence.  In February 1997, the 
veteran complained of chest pains, stomach cramps and 
dyspnea.  He was diagnosed with CFS, acute gastritis and 
acute left abdominal rectus myalgia.

In September 1997, Dr. Greenhouse completed an evaluation for 
Social Security Administration indicating that, due to 
thoracic outlet syndrome and bilateral CTS of both wrists, 
dorsal-lumbar back pain and Gulf War Syndrome, the veteran 
experienced functional impairment.

An October 1996 physical evaluation, conducted on behalf of 
the Social Security Administration, shows the veteran 
complained of generalized joint pain and shoulder pain.  
Although the examiner found evidence supportive of some 
exertional limitations, the examiner opined that the 
objective medical findings did not support the treating 
physician's evidence.

A November 1997 Social Security Administration decision 
determined that the veteran was disabled with a primary 
diagnosis of severe depression and secondary diagnoses of CTS 
and thoracic outlet syndrome.  

In February 1999, the veteran underwent VA orthopedic 
examination.  At that time, he complained of bilateral knee 
and elbow disabilities, CTS, with numbness in all 10 fingers, 
and back problems.  He reported that he injured his left knee 
during an in-service parachute jump in 1987.  The diagnoses 
were tendonitis of the bilateral wrists, CTS and low back 
pain.  The examiner opined that the veteran's tendonitis was 
unrelated to his service.  Regarding the veteran's CTS, the 
examiner was unable to determine whether or not it was 
etiologically related to service.  The examiner further noted 
that the veteran's presentation of knee problems was atypical 
and that it did not appear to be an orthopedic condition.

A February 1999 VA audiological examination report shows that 
the veteran reported in-service noise exposure to tanks and 
artillery while serving in Desert Storm.  Since then he had 
noticed diminished hearing in his right ear.  The examination 
report included an audiometric evaluation that revealed pure 
tone threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
15
20
20
25
20
LEFT
10
10
10
5
10
9

Speech recognition ability score was 96 percent in the right 
ear and 92 percent in the left ear.  The examination results 
revealed normal hearing in the left ear and normal hearing in 
the right ear from 250 to 4, 000 Hertz, with a severe rising 
to moderate sensory neural loss at 6,000 and 8, 000 Hertz.  

The veteran also underwent a VA general medical examination 
in February 1999.  At that time he gave a past medical 
history significant for multiple somatic complaints, hearing 
loss, CTS, thoracic outlet syndrome, reflex sympathetic 
dystrophy, CFS and Gulf War Syndrome.  He also complained of 
progressive bilateral knee pain, which he attributed to his 
service as a paratrooper.  He further complained of a general 
"prickling type" pain in all his joints, including the 
wrists, elbows, shoulders, ankles, knees, fingers and feet.  
He described this as both intermittent and progressive.  He 
complained of generalized weakness and a progressive, 
insidious onset of hypersomnolence and fatigue, which had 
particularly worsened since 1993.  He reported intermittent 
bouts of constipation and diarrhea with normal bowel 
movements in between.  He also had intermittent abdominal 
pains involving the epigastrium and lower chest as well as 
the bilateral mid-quadrants.  He described the pain as being 
sometimes cramping and sometimes steady.  He also complained 
of intermittent nonexertional chest pain.  He also complained 
of frequent epistaxis occurring every other day in the past 
several months and frequent headaches.  He reported 
intermittent tinnitus and an intermittent could intolerance 
as well as a fine tremor.  Finally, he complained of 
recurrence of a small infection on his right third finger.  

The VA examiner opined that the veteran met the minimum 
criteria for CFS, which included debilitating fatigue that 
was severe enough to reduce or impair average daily activity 
below 50 percent, and palpable/tender cervical lymph nodes, 
generalized muscle aches and weakness, migratory joint pains, 
headaches, neuropsychologic symptoms and hypersomnolence.  
Additionally, lab results were negative for anemia or 
hypothyroidism.  The examiner also noted that the veteran had 
multiple somatic complaints that were likely secondary to 
Gulf War Syndrome.  The examiner noted that chest X-ray 
studies were normal in the past and he did not feel that the 
veteran's respiratory symptoms were significant enough to 
warrant pulmonary function testing (PFT).   

Ongoing VA treatment records show that a March 1999 upper 
gastrointestinal (UGI) study was negative for abnormalities.  
In June 1999, the veteran sought treatment for multiple 
problems identified as fibromyalgia, chronic fatigue and CTS.  
An October 1999 chest X-ray study revealed alveolar 
infiltrate in the left lower lobe consistent with pneumonia.  
In November 1999, the veteran gave a 6-week history of left 
shoulder pain.  An April 2002 MRI scan of the veteran's 
cervical spine revealed spondylosis at the C5-6 level and a 
moderate sized right disc herniation at level C6-7 which was 
displacing the cord and might have been impinging on the 
exiting C7 nerve root.

In January 2004, the veteran again underwent a VA Persian 
Gulf Registry examination.  His claims file was reviewed in 
conjunction with the examination.  At that time he complained 
of chronic fatigue, gastrointestinal and respiratory 
conditions.  He reported that he did not experience any 
illness in service, but began to experience these symptoms 
after he returned to the United States.  Based on the 
physical examination and lab results, the examiner diagnosed 
gastritis and found that the veteran did not meet the 
criteria for a diagnosis of chronic fatigue syndrome, noting 
that blood work studies were normal.  The examiner deferred a 
diagnosis regarding the veteran's respiratory complaints 
until test results had been reviewed and noted that the 
veteran was scheduled to have an UGI series in March 2004.  

A January 2004 VA audiology examination report notes that the 
claims file was reviewed.  The examiner noted that there were 
no in-service complaints of hearing loss or tinnitus and that 
the first complaints of such were in 1999.  The veteran 
reported serving as a scout observer in the Gulf War and of 
having been required to wear hearing protection during his 
basic training.  He reported being exposed to the noises of 
explosions and gunfire during the Gulf War.  He denied any 
occupational noise exposure prior to or following his 
service.  He also denied vertigo and ear infections.  He gave 
a 4 to 6-year history of intermittent high-pitched tinnitus 
in his right ear.  Pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
10
20
35
70
34
LEFT
5
5
5
0
15
6

Word discrimination was 100 percent in the left ear and 94 
percent in the right ear.  The diagnoses were normal right 
ear hearing at 250 through 2000 Hertz, with a mild to 
moderately severe sensorineural loss at 3000 through 8000 
Hertz.  Normal left ear hearing at 250 through 4000 Hertz, 
with a mild, sensorineural loss at 6000 Hertz.  The examiner 
opined that it was not at least as likely as not that the 
current hearing loss was related to his military service as 
the 1999 audiogram showed normal hearing through 4000 Hertz, 
the frequency range contemplated to establish service 
connection.  The examiner further opined that it was not at 
least as likely as not that the veteran's current tinnitus 
was related to his service as he admitted that the noise was 
infrequent and had begun 6 years before.

In February 2004, the veteran again underwent a VA general 
medical examination.  The examination report shows that his 
claims file was reviewed in conjunction with the examination.  
At the time of the examination, the veteran complained of 
constant pain in his shoulders and both elbows.  He also 
complained of some pain in his knees.  He reported that the 
onset of his joint pain occurred about 1993 without trauma.  
He reported frequent totally incapacitating episodes, lasting 
1-2 days as a result of his joint pain.  He also had 
occasional numbness in his hands.  He also complained of 
upper extremity weakness and of being easily fatigued.  The 
examiner noted that physical examination of the knees, 
elbows, right hand and thoracolumbar spine was normal.  The 
examiner also noted that the knee and elbow examination 
revealed subjective complaints with no objective abnormal 
findings.  Moreover, clinical symptoms of CTS and of reflex 
sympathetic dystrophy were not exhibited.  The examiner did 
diagnose degenerative intervertebral disc disease of the 
cervical spine without evidence of radiculopathy.  The 
examiner opined that the veteran's shoulder pain was at least 
as likely as not referred pain from his cervical spine 
condition.  

A February 2004 VA neurology examination report also notes 
that the veteran's claims file was reviewed in conjunction 
with the examination.  The examination report notes that the 
veteran reported that he first began to experience numbness 
and tingling in his hands and the first 3 digits bilaterally 
in 1995.  He denied experiencing these symptoms in service or 
any time prior to 1995.  In April 1996, he was diagnosed with 
acute CTS.  Although neurological examination was 
unremarkable, there was a positive Tinel's sign in both 
wrists over the median nerve and decreased sense to 
modalities involving the thumb and the index finger.  The 
impression was that there was clinical evidence for bilateral 
CTS.  The examiner opined that CTS was not present in service 
since the veteran denied symptoms prior to 1994 or 1995.

An October 2004 addendum to the February 2004 general medical 
examination report noted that the veteran's claims file and 
the examiner's records were reviewed.  The examiner noted 
that the veteran reported the onset of neck pain in 1993 
without trauma.  A recent MRI of his cervical spine showed 
evidence of advanced degenerative disc disease.  The examiner 
opined that the veteran's shoulder and neck pain was 
secondary to this condition.  The examiner further opined 
that it was at least as likely as not that the onset of the 
veteran's cervical spine condition occurred following his 
period of service and therefore was unrelated to any in-
service injury or episode.  The examiner noted that the 
veteran was discharged in 1991 and first experienced symptoms 
2 years later in 1993.  The examiner opined that the veteran 
would have experienced symptoms much earlier had his current 
cervical spine condition been related to service or any 
incident therein.  

Analysis

The veteran alleges that he has the disabilities listed on 
the title page as a result of his service in the Persian 
Gulf.  He believes that he might be eligible to service 
connection for some of these disorders under the provisions 
of 38 C.F.R. § 3.317.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claims under 
the revised criteria.

The Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

A disorder may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as hearing loss and also for arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Cervical Spine Disability

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his cervical 
spine disorder.  While the evidence reveals that he currently 
suffers from degenerative disc disease of the cervical spine, 
the competent, probative evidence of record does not 
etiologically link his current cervical spine disorder to his 
service or any incident therein.  In fact, the October 2004 
examiner opined that it was unlikely that his cervical spine 
condition was related to service or any incident therein and 
provided rationale, supported by evidence of record, for his 
opinion.  Therefore, the Board finds that the medical 
evidence does not provide the necessary etiological link, as 
there is there no opinion etiologically linking the veteran's 
current cervical spine disorder to his service or any 
incident therein.  Moreover, private hospital records show 
the veteran suffered a work-related neck and right shoulder 
injury in December 1993.  

While the veteran believes his currently diagnosed cervical 
spine disorder is the result his service, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for a cervical 
spine disorder must be denied.

Low Back Disability, Thoracic Outlet Syndrome, Right Hand 
Disability, Tendonitis of the Bilateral Elbows, Bilateral 
Knee Disability, Reflux Sympathetic Dystrophy and Respiratory 
Disorder, Chest Pain and Tightness.

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.317 are inapplicable to the veteran's' claim for service 
connection for a respiratory disorder to include chest pain 
and tightness, as the objective medical evidence of record 
does not indicate any evidence of a current chronic 
disability as outlined in the regulatory provisions.  Service 
connection is not in order in the absence of any residuals or 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board finds 
that, under either the prior or revised criteria for 
38 C.F.R. § 3.317, as well as on a direct basis, the 
veteran's claim for service connection for respiratory 
symptoms, to include chest pain and tightness, as due to an 
undiagnosed illness, clearly must be denied.

Likewise, the preponderance of the evidence is also against 
the veteran's claims for service connection for low back, 
right hand and bilateral knee disabilities, as well as 
thoracic outlet syndrome, and reflux sympathetic dystrophy.  
Although earlier private treatment records and VA 
compensation examinations indicate diagnoses of low back 
disability, thoracic outlet syndrome, tendonitis of the 
bilateral elbows and reflux sympathetic dystrophy, the Board 
finds more probative VA examination reports, conducted in 
2004, as these examinations are based on a review of the 
veteran's claims file, as well as examination of the veteran.  
The February 2004 general medical examination report clearly 
indicates that examination of the thoracolumbar spine, knees, 
elbows and right hand was normal, and further noted that 
there were no clinical symptoms of reflex sympathetic 
dystrophy at that time.  Therefore, the Board finds that 
preponderance of the evidence does not indicate current 
disabilities.  Service connection is not in order in the 
absence of any residuals or evidence of a current disability.  
Brammer v. Derwinski, supra.  Finally, even assuming without 
conceding, that the appellant currently suffers from any of 
these disabilities, there is no competent evidence linking 
any of the listed disabilities to service.  Again, the Board 
finds that the veteran lacks the necessary competence to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, 
the claims of entitlement to service connection for low back, 
right hand, and bilateral knee disabilities, as well as 
tendonitis of the bilateral elbows, reflux sympathetic 
dystrophy and respiratory disorder, chest pain and tightness 
on a direct basis must be denied.  

Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Initially, the Board notes that the preponderance of the 
objective medical evidence of record indicates that the 
veteran does not currently have left ear hearing loss for VA 
purposes.  As noted above, service connection is not in order 
in the absence of any residuals or evidence of a current 
disability.  Brammer v. Derwinski, supra.

While the evidence reveals that he currently suffers from 
right ear hearing loss as defined by 38 C.F.R. § 3.385, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the February 
2004 VA audio examiner opines that the veteran's current 
right ear hearing loss is more likely than not unrelated to 
his military service as the earlier 1999 VA examination 
report showed findings considered to have been normal through 
4000 Hertz.  Moreover, there are no post-service medical 
records indicating right ear hearing loss until 2004, over 10 
years after the veteran's discharge from service.  

Again, although the veteran believes he currently has 
bilateral hearing loss as the result of his exposure to loud 
noises in service, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for bilateral hearing loss must be denied.

Tinnitus and CTS

While the evidence reveals that the veteran currently suffers 
from tinnitus and CTS, the preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current disabilities to his service or any incident or noise 
exposure therein.  In fact, the January 2004 VA audiological 
examiner opines that the veteran's current tinnitus is 
unrelated to service noise exposure because it had its 
initial onset in approximately 1998, nearly 7 years after his 
discharge.  There is no medical opinion of record 
etiologically linking his current tinnitus to his service.  
Likewise, the February 2004 VA neurology examiner opined that 
the veteran's diagnosed CTS was not present in service since 
the veteran denied symptoms prior to 1994 or 1995.  Again, 
there is no medical opinion of record etiologically linking 
his current bilateral CTS to his service.  

Although the veteran believes his currently diagnosed 
tinnitus and bilateral CTS are the result of his service, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claims for service connection for 
tinnitus and CTS must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right foot disorder, bilateral 
hearing loss and tinnitus, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Service connection for a cervical spine disability, low back 
disability, thoracic outlet syndrome, right hand disability, 
tendonitis of bilateral elbows, bilateral knee disorder, 
bilateral hearing loss, tinnitus, CTS, reflex sympathetic 
dystrophy, and for breathing problems, chest pain and 
tightness, is denied


REMAND

The Board's July 2003 remand directed that the veteran be 
afforded VA orthopedic and neurological examinations to 
determine if he currently had a diagnosis of CFS, and if so, 
to offer an opinion as to whether it was as likely as not 
that it had its onset during service.  Likewise, the veteran 
was to be provided an appropriate examination to determine 
whether he had a current diagnosed stomach disorder, and if 
so, list all symptoms associated with each condition.

Although the veteran was afforded appropriate VA examinations 
in February and November 2004, the Board notes that the 
resultant evidence is conflicting, as one examiner found the 
veteran did not meet the criteria of a CFS diagnosis, while 
the other found that he did.  Moreover, the examiner who 
diagnosed CFS stated that the etiology of syndrome was less 
clear and that she was unable to make a statement as to the 
cause or aggravating factors.  She did not address whether it 
was as likely as not that his CFS had its onset in service.  
As a result, a remand is required for compliance with the 
Board's remand.  Stegall v. West, 11 Vet. App 268 (1998).

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  

The most recent VA examination reports and studies indicate 
that the veteran has been diagnosed with gastritis and 
esophageal reflux.  However, there is no medical evidence 
linking his current diagnoses to his service or any incident 
therein.  In light of the above, the Board is of the opinion 
that a VA gastrointestinal examination of the veteran would 
be helpful in the readjudication of the claim for service 
connection for a stomach disorder.

The Board finds that the veteran's claims for service 
connection for CFS and a stomach disorder are inextricably 
intertwined with the issues of entitlement to TDIU and SMC 
and must be initially considered by the RO before further 
appellate action can be taken on the these claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the veteran's claims for service connection for CFS and a 
stomach disorder must be resolved prior to further appellate 
action on these issues.  

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should again schedule the 
veteran for VA orthopedic and neurological 
examinations to determine the nature, 
extent, and etiology of the veteran's 
diagnosed CFS.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if CFS is found to be 
present, the examiner is requested to 
opine as to whether it is it at least as 
likely as not (a 50 percent probability or 
more) that the disorder originated in 
service or is otherwise etiologically 
related to the veteran's period of service 
or any incident of service?  In offering 
this opinion, the examiner is asked to 
also consider the evidence already of 
record, to include the conflicting VA 
examination reports regarding whether the 
veteran meets the criteria for a diagnosis 
of CFS.

2.  The veteran should also be provided a 
VA gastrointestinal examination to 
determine the to determine the nature, 
extent, and etiology of any diagnosed 
stomach disorder found to be present, to 
include gastritis and esophageal reflux.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history, if a diagnosed stomach disorder 
is found to be present, the examiner is 
requested to opine as to whether it is it 
at least as likely as not (a 50 percent 
probability or more) that the disorder 
originated in service or is otherwise 
etiologically related to the veteran's 
period of service or any incident of 
service?  A complete rationale should be 
given for all opinions, in a legible 
report.

3.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for CFS and a stomach 
disorder, in light of all pertinent 
evidence and legal authority; and, if not 
rendered moot, readjudicate the issues of 
entitlement to TDIU and for SMC.

If any of the benefits sought on appeal remain denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford them an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


